Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-7, 9-12, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle US 2013/0039043 (“Doyle”) in view of Camras et al. US 2011/0062469 (“Camras,” newly cited).
Doyle teaches:
Re 1: 
(a) a light source 30 (Figs. 1-2);
(b) a lens 70 (Figs. 1-2);
(c) a heat spreader 40 (Figs. 1-2); and
(d) a thermally-conductive plastic 20 (¶10; Figs. 1-2).

Doyle does not explicitly teach the thermally-conductive plastic overmolded onto at least one of the lens or the heat spreader (underline highlights portion not taught; please refer to interview summary filed with After-Final Response).

214 or the heat spreader 224 (¶44, 71, 73: teaches the lens may be molded into or onto the heat spreader using excess material, for example; Figs. 2A-4B).
Incorporating the lens into the heat sink incorporates the former more directly into the thermal system comprising the light source and heat spreader; thus, the lens can absorb some heat taking it away from the critical electronic components. Moreover, if the lens is exposed to a cooler environment, say a body of water, it can advantageously dump the heat into this system.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Doyle with Camras in order to efficiently dissipate heat and increase mechanical stability of the system.

Doyle discloses:
Re 3:
(a) a first subassembly comprising first and second printed circuit board assemblies and a heat sink 40 (¶11-16); and
(b) a second subassembly (i) into which the first subassembly is configured to be fitted and (ii) comprising a lens 70, a heat spreader 40, and thermally-conductive plastic (Figs. 1-2; ¶21-25).

Doyle does not teach the thermally-conductive plastic (A) being overmolded onto at least one of the lens or the head spreader and (B) defining an opening.

Camras teaches the thermally-conductive plastic (A) being overmolded onto at least one of the lens or the head spreader and (B) defining an opening (¶44, 71, 73; Figs. 2A-4B).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Doyle with Camras in order to efficiently dissipate heat and increase mechanical stability of the system.

Re 4: defining a top and a bottom opposite the top and in which the thermally-conductive plastic includes a first opening (i) positioned closer to the bottom than to the top and (ii) through which potting material is introduced (¶23).

Re 5: which the lens has a periphery surrounded by the thermally-conductive plastic (Figs. 1-2).

Re 6: (a) defining a top and a bottom opposite the top (Figs. 1-2); (b) in which the opening is positioned closer to the bottom than to the top (Figs. 1-2); and (c) further comprising potting material introduced through the opening (¶23: Examiner reads element ‘(c)’ as reciting a product-by-process).

Re 7: defining a top and a bottom opposite the top and in which the first subassembly is fitted into the second subassembly from the bottom (note: Examiner reads “and in which the first subassembly…from the bottom” as a product-by-process, to wit, that the subassemblies are assembled in the recited way).

Re 9: thermal grease between the heat spreader and the thermally-conductive plastic (¶25).
Re 10: in which the heat spreader includes (i) a second opening positioned closer to the bottom than to the top and through which the potting material is introduced (Figs. 1-2), (ii) at least one first groove positioned between the second opening and the top (Figs. 1, 3-4), and (iii) at least one second groove positioned between the second opening and the bottom (Figs. 1, 3-4), wherein the first and second grooves are configured to receive the potting material (Fig. 4: its grooves are hollow thus they are configured to receive potting material).

Re 11: in which the first and second openings are aligned (Figs. 1-2).

Re 12: a removable protective cover 90 overlying the lens (¶22; Fig. 1).

Re 15: in which the heat spreader includes a recess into which the lens is seated (Figs. 1-2; ¶22).

Re 19: an end cap adjacent the bottom and in which the end cap has an outermost portion to which the heat spreader does not extend (Figs. 1-2; ¶25).

Re 21: in which the heat spreader is generally cylindrical (Figs. 1-2)

Claims 2,8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Kim et al. US 2013/0039072 (“Kim,” newly cited”).
Re 2: Doyle teaches
(a) a first printed circuit board assembly 60 containing at least one light-emitting diode 30 (Figs. 1-2; ¶13-14);
(b) a second printed circuit board 10
(c) a heat sink 40 (i) to which the first printed circuit board assembly is attached and (ii) defining an annulus having a central hole (Figs. 1-2: 40 is formed as a cylinder and whose top surface is an annulus having a central hole between holes 65); and
(d) electrical or optical wiring connected to the second printed board assembly (¶13-14).

Doyle does not explicitly teach a heat sink defining an annular surface to which the first printed circuit board assembly is attached, the annular surface having circular inner and outer peripheries.

Kim teaches a heat sink defining  an annular surface to which the first printed circuit board assembly is attached, the annular surface having circular inner and outer peripheries (Fig. 10: annular surface is 610’, with hole 615’ defining inner periphery, and heat sink is attached thereto via projection 670’; ¶25-32).
By adopting a heat sink such as the one taught by Kim it allows the device to both support the light source and provide an optimal heat path between the components
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Doyle with Kim in order to efficiently dissipate heat and increase mechanical stability of the system.

Doyle discloses:

Re 8: a connector connecting the first and second printed circuit boards and a shield 50 covering the connector (¶22; Figs. 1-2).

Re 23: in which the shield is attached directly to the first printed circuit board (Fig. 2; ¶22).


Claims 13-14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Potucek et al. US 2015/0092416 (“Potucek”).
Re 13: Doyle teaches an annular cover (Fig. 1: outside part of lens).
Doyle does not teach comprising at least one standoff rib configured to allow water to interact with the lens for cooling.

Potucek teaches at least one standoff rib 148 configured to allow water to interact with the lens for cooling (Fig. 8; ¶33).
Having a stand-off rib allows for a tool to easily engage the annular cover and remove it from the rest of the assembly.  Potucek teaches this explicitly at least in ¶33).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Doyle with Potucek’s teachings in order to allow for easy removal of the annular cover.

Re 14: in which the annular cover further comprises an attachment means (see combination made above).
    PNG
    media_image1.png
    833
    878
    media_image1.png
    Greyscale

Fig. A: Doyle’s Figure 1 annotated by Examiner

Re 20: a nicheless lighting assembly for illuminating water of a swimming pool or spa (note: preamble is not given patentable weight since it does not tie into the body of the claim), comprising: (a) a light source 30; (b) a thermally-conductive plastic 20; (c) a lens L (Fig. A); and (d) a cover RC (Fig. A: RC is removable from the rest of the lighting assembly) configured in use to protect at least parts of the thermally-conductive plastic and the lens (Figs. 1-2; ¶¶13-23).

Doyle does not explicitly teach and (ii) removable from the lens.

Potucek teaches and (ii) removable from the lens (Fig. 7).
Making the lens and cover removable from one another makes the design modular. For example, it allows a user to more easily replace components.


Claims 16-18 are rejected under 35 U.S.(C) 103 as being unpatentable over Doyle in view of Sakigawa et al. (“Sakigawa”).
Re 16-18: Doyle teaches an end cap at the bottom (Figs. 1-2: indented portion of 20 is end cap).
Doyle does not explicitly teach and in which the end comprises flexible fingers (claim 16).  Doyle does not explicitly teach claim 17. Doyle does not explicitly teach claim 18.

Sakigawa teaches and in which the end cap comprises flexible fingers (¶36, 38: teaching components which can adjust potting material/liquid seal).
Sakigawa also teaches in which the flexible fingers are configured to allow the potting material to reach the bottom (¶36, 38).
Sakigawa also teaches in which the end cap further comprises a groove configured to receive the potting material (¶36, 38).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Doyle with Sakigawa’s teachings in order to adjust the liquid seal/potting material for precise manufacturing.

Claim 26 is rejected over Doyle and Camras as applied above, and in further view of Potucek.
Doyle and Camras do not disclose in which the removable protective cover is removable from the lens.


Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Doyle and Camras with Potucek’s teachings in order to allow for easy removal of the annular cover making the device modular.

Allowable Subject Matter
Claims 22 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Specifically, nothing in the prior art of record teaches, suggests, or discloses:

Re 22: “in which the thermally-conductive plastic defines a generally tubular side wall having the first opening.”

Re 24: “wherein the first and second grooves receive the potting material.”

Re 25: “in which (a) each of the thermally-conductive plastic and the heat spreader has a generally-tubular wall, (b) the first opening is in the generally-tubular wall of the thermally-conductive plastic, and (c) the second opening is in the generally-tubular wall of the heat spreader.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875